            CaseApplication
   AO 106A (08/18) 2:21-mj-02632-DUTY                  Document
                            for a Warrant by Telephone or                1 Filed
                                                          Other Reliable Electronic    05/28/21
                                                                                    Means            Page 1 of 34 Page ID #:1


                                            UNITED STATES DISTRICT COURT
                                                                            for the
                                                                Central District
                                                             __________  Districtofof
                                                                                    California
                                                                                      __________

                      In the Matter of the Search of                           )
              (Briefly describe the property to be searched or identify the    )
                              person by name and address)                      )       Case No. 2:21-MJ-02632
       SAFETY DEPOSIT BOX 49 AND ITS                                           )
       CONTENTS, previously taken from U.S. Private                            )
       Vaults, and now in storage at the FBI                                   )
                                                                               )
                                                                               )

       APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
           I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
   penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
   property to be searched and give its location):

         See caption above
   located in the Central District of California, there is now concealed (identify the person or describe the property to be seized):
         See Attachment B
             The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                        evidence of a crime;
                        contraband, fruits of crime, or other items illegally possessed;
                        property designed for use, intended for use, or used in committing a crime;
                        a person to be arrested or a person who is unlawfully restrained.
             The search is related to a violation of:
                Code Section                                                              Offense Description
          18 U.S.C. §§ 1343, 1956, and 21 U.S.C. §§ 841,                      See affidavit
          846


         The application is based on these facts:
                    See attached Affidavit
                        Continued on the attached sheet.
           Delayed notice of            days (give exact ending date if more than 30 days:                                       ) is requested
         under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.
                                                                                   /s Zera J. Poirier
                                                                                                        Applicant’s signature

                                                                                   Postal Inspector Zera J. Poirier
                                                                                                        Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone.

Date: ___________________
                                                                                                Judge’s signature

City and state: Los Angeles, CA                                                     Hon. Charles F. Eick, U.S. Magistrate
                                                                                                        Printed name and title
                                                                                                     Judge
                                             th
AUSA Andrew Brown, x0102, 11 Floor
     Case 2:21-mj-02632-DUTY Document 1 Filed 05/28/21 Page 2 of 34 Page ID #:2



1                                    ATTACHMENT B
2    I.   ITEMS TO BE SEIZED
3         1.   The items to be seized are evidence, contraband, fruits, or

4    instrumentalities of violations of 18 U.S.C. §§ 1343 (wire fraud) and

5    1956 (money laundering) and 21 U.S.C. §§ 841 and 846 (drug

6    trafficking), (the “Target Offenses”) namely:

7              a.    Evidence of wealth, such as cash over $5,000,

8    financial instruments, cryptocurrencies, and documents and records

9    referring or relating to the same; and

10             b.    Records or items containing indicia of ownership or

11   control of a safety deposit box or its contents such as rental

12   agreements or references to specific persons or their contact

13   information.

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
Case 2:21-mj-02632-DUTY Document 1 Filed 05/28/21 Page 3 of 34 Page ID #:3




                              AFFIDAVIT

I, Zera J. Poirier, being duly sworn, hereby depose and state as

follows:


  TRAINING AND EXPERIENCE
     1.   I am a United States Postal Inspector with the United

States Postal Inspection Service (“USPIS”), located in the

Central District of California, Los Angeles Division, and have

been so employed since August 2018. Prior to becoming a Postal

Inspector, I worked for the Federal Judicial Courts Northern

District of Texas, Amarillo Division, as a Federal Probation

Officer for approximately two and a half years.         Before my

employment with Federal Probation, I was a police officer in the

Denver Metro Area in Colorado for approximately three years. My

training and experience includes the investigation of numerous

major criminal cases including, but not limited to, crimes

related to the attack and misuse of the United States mail

system, including theft of mail, access device fraud, identity

theft, assaults, robberies and burglaries.

     2.    I have completed a 14-week federal law enforcement

training course which included instructions in criminal

investigations of mail theft, mail fraud, identity theft,

internet investigations, and prohibited mailings (such as
Case 2:21-mj-02632-DUTY Document 1 Filed 05/28/21 Page 4 of 34 Page ID #:4



narcotics).   I have attended training in the proper

identification, preservation, and collection of digital devices

and storage media. I have also attended training in the proper

identification, preservation, and analysis of social media

records. I am currently assigned full-time as a Postal Inspector

with the Mail Theft and External Crimes Team.          As a Postal

Inspector assigned to that team, I am responsible for the

investigation of the unlawful use of the U.S. Mail for criminal

activity, including stolen U.S. Mail, identify theft, bank,

check and credit card fraud.


  SUMMARY AND PURPOSE OF AFFIDAVIT: SEARCH AND GPS WARRANTS
     3.   This affidavit is made in support of an application

for a warrant to search Safety Deposit Box Number 49

(hereinafter “BOX 49”), used by BRENDA SIMS and LEON SALTER (the

“TARGET SUBJECTS”), and which was previously seized from U.S.

Private Vaults, Inc., for violations of 21 U.S.C. §§ 841 and 846

(drug trafficking), and 18 U.S.C. §§ 1343 (wire fraud), 1956

(money laundering) (the “Target Offenses”).        BOX 49 is currently

held in the custody of the FBI in Los Angeles, CA.

     4.   This affidavit is made in support of an application

for a warrant authorizing the disclosure of cell-site and GPS

information, as well as the use of a cell-site simulator, also

known as a “Stingray,” as defined or discussed within the

application, at such intervals and times as the government may
                                  - 2 -
Case 2:21-mj-02632-DUTY Document 1 Filed 05/28/21 Page 5 of 34 Page ID #:5



request, and the furnishing of all information, facilities, and

technical assistance necessary to accomplish said disclosure

unobtrusively, which disclosure will establish the approximate

location of the following cellular telephones for a period of 45

days:

     5.   323-427-8529, a cellular telephone issued by T-Mobile

and used by LEON SALTER (“SALTER”), (hereinafter "SUBJECT

TELEPHONE").

     6.   I also seek authorization under 18 U.S.C. § 3103a(b),

for reasonable cause shown below, to delay notification of the

proposed GPS/Stingray order for a period of 30 days from the

date that the disclosure ends.

     7.   As described more fully below, I respectfully submit

there is probable cause to believe that cell-site information,

GPS information, and information from a cell-site simulator,

likely to be received concerning the approximate location of the

SUBJECT TELEPHONE will constitute or yield evidence of the

location of LEON SALTER and his conspirators who are the subject

of an investigation the Target Offenses.


     Summary
     8.   During the execution of a federal seizure warrant for

the nests of safety deposit boxes of an indicted safety deposit

box company, federal agents inventoried a box which did not have

any contact information, BOX 49, which contained $150,900 in US

                                  - 3 -
Case 2:21-mj-02632-DUTY Document 1 Filed 05/28/21 Page 6 of 34 Page ID #:6



currency.   The cash was isolated and presented to a drug K9 who

alerted to the odors of an illegal drug.        Leon SALTER later made

a claim for BOX 49 and said it belongs to his sister Brenda SIMS

and he has access to the box.      An employee of USPV identified

SALTER by photograph and stated that he accessed a safety

deposit box at USPV.    A review of SALTER’s history indicates he

has multiple arrest and convictions, many related to fraud and

identity theft.


  PROBABLE CAUSE STATMENT
     9.   From speaking with the case agents from USPIS the

Federal Bureau of Investigation (“FBI”) and Drug Enforcement

Administration (“DEA”) and reading their reports, I know that

U.S. Private Vaults is a business in a strip mall that rents

safety deposit boxes anonymously. It is owned and managed by

criminals who engage in money laundering, drug trafficking, and

structuring, among other offenses. Its business model is

designed to appeal to criminals for customers. It charges many

times what banks do for similar safety deposit box rentals, but

staff conduct countersurveillance for customers, alert them to

law enforcement investigations, and structure transactions for

them to avoid filing currency reports--in addition to providing

them a place to store criminal proceeds anonymously. USPV also

launders for its customers cash that is purported to be drug

proceeds by converting it into precious metals or wire
                                  - 4 -
Case 2:21-mj-02632-DUTY Document 1 Filed 05/28/21 Page 7 of 34 Page ID #:7



transfers. The great majority of USPV customers pay cash to rent

their safety deposit boxes, at least some of which USPV then

deposits into their own bank account, which it uses to pay its

operating expenses. By using its customers’ criminal proceeds to

maintain its own anonymous facility for the storage of criminal

proceeds, USPV engages in money laundering.

     10.   I know from reading the indictment that on March 9,

2021, USPV was indicted by a federal grand jury for conspiring

with its customers and others to launder money, distribute

drugs, and structure financial transactions to avoid currency

reporting requirements.     A copy of that indictment is attached

and incorporated.

     11.   Beginning on March 22 through March 26, 2021, I, along

with agents from USPIS, FBI and DEA executed federal search and

seizure warrants at USPV which authorized, among other things,

seizing the nests of safety deposit boxes at USPV as evidence

and instrumentalities of the offenses committed by USPV.          The

warrants did not authorize criminal searches of the contents of

the individual boxes but specified that agents would conduct an

inventory of the contents in accordance with their written

procedures, and were authorized to look for contact information

in those individual boxes in order to notify the boxholders of

the seizure so that they could seek the return of their

property. An inventory search was conducted on all the boxes at

                                  - 5 -
Case 2:21-mj-02632-DUTY Document 1 Filed 05/28/21 Page 8 of 34 Page ID #:8



USPV, including BOX 49.


  Drug Detecting K9 Alerted to the Cash in BOX 49

     12.   On May 17, 2021, I read a declaration from Chino

Police Department K9 Officer Angel Bran who handles a drug

detecting K9, “Cyra.” From his declaration and speaking with

officer Bran as well as another Chino Police K9 handler, Officer

Rowland, I learned that, Cyra has received over 240 hours of

basic training.   Cyra receives weekly training as part of her

certification requirements.     As part of her certification

process, Cyra is subjected to a blind, controlled test in which

different types of illegal drugs are hidden in different places

in a large training facility.      Her handler does not know where

the drugs are.    If Cyra alerts to an area that does not contain

drugs, or fails to locate any of the drugs, she would fail and

not be certified.


     13.   On March 23, 2021, while the search warrant for USPV

was being executed, federal agents presented the cash from BOX

49 to Cyra.   Officer Bran said in his declaration that “Cyra

alerted to the presence of the odor of illegal drugs emitting

from BOX 49.”


  A. SALTER and SIMS Assert they Rented BOX 49


     14.   On or about March 22, 2021, while the search warrant

on USPV was being executed, a person later identified as LEON
                                  - 6 -
Case 2:21-mj-02632-DUTY Document 1 Filed 05/28/21 Page 9 of 34 Page ID #:9



SALTER approached law enforcement officers guarding the

perimeter of the search operation.        I later learned that SALTER

provided officers his name, identification card, contact

information including the SUBJECT TELEPHONE, and made a claim

for BOX 49.

     15.   On April 9, 2021, law enforcement interviewed an

employee of US PRIVATE VAULTS (USPV).       During the interview, the

employee identified a photograph of SALTER as someone who rented

a safety deposit box with his sister. However, the employee only

really saw LEON SALTER at the vault. Inspector Versoza then

showed a photo of SIMS, but the USPV employee was unable to

recognize her.   In my training and experience, criminals will

often put their own assets in the names of persons they trust,

such as family members, who do not have a criminal history

     16.   On April 13, 2021, I called SIMS at the number SALTER

had earlier provided for her and spoke with a person who

identified herself as SIMS.     I asked her for her box number and

she stated it was BOX 49.     I asked her if she was the owner of

the box and she stated she was but her brother, SALTER, has

access to BOX 49 as well.     She stated she had not made a claim

but her brother had walked up to USPV while the search warrant

was being conducted and gave agents their information.          She did

not provide her address but confirmed her brother’s address as

1028 W 124th St, Los Angeles, California 90044. I asked SIMS

                                  - 7 -
Case 2:21-mj-02632-DUTY Document 1 Filed 05/28/21 Page 10 of 34 Page ID #:10



what was located in BOX 49 and she stated “mattress money” that

her family had been saving to open a business.

      17.    On May 17, 2021, I contacted SALTER at THE SUBJECT

TELEPHONE, which he had previously given when making a claim for

Box 49.     SALTER verified THE SUBJECT TELEPHONE was the best

number to contact him at and he verified his address as 1028 W

124th St, Los Angeles, CA 90044.       He stated SIMS is the main

person on BOX 49 but he has access to it.         He stated only he and

SIMS have access to BOX 49.

   B. SALTER’s Criminal History


      18.    On May 13, 2021, I reviewed SALTER’s criminal records

and case files and learned that SALTER has been convicted of

numerous federal and state crimes.         His California state felony

arrests and convictions include: arson, multiple counts of

burglary, petty theft, receive known stolen property, display

fake ID card, forgery, multiple counts of grand theft, possess

bad check/money order, make/pass fictitious check, failure to

appear, false checks, use access account information without

consent, evade police officer, conspiracy to commit crime, use

identification with intent to defraud.        SALTER was also

convicted out of the Central District of California for

Possession of Stolen Mail in 1999 and 2015.         He was sentenced to

21 months imprisonment and 3 years of supervised release on the


                                   - 8 -
Case 2:21-mj-02632-DUTY Document 1 Filed 05/28/21 Page 11 of 34 Page ID #:11



first sentence and 36 months’ probation on the second.           His most

recent conviction is a 2019 California state felony conviction

for Using Identification with intent to Defraud for which he

received a prison sentence of 16 months in prison and 6 months’

probation.    In my training and experience, identity theft

offenses such as the one Salter was convicted of in 2019, and

the use of stolen mail (in which checks in the mail are commonly

altered and then negotiated) generally result in financial

transactions which, in turn, generate wires in interstate

commerce.


      19.   SIMS does not have a criminal history.

      20.   I also reviewed records from the California Franchise

Tax Board.     From this review, I learned that in searching their

records since 2014, the FTB found that SALTER has not filed

state income tax since at least 2014, and SIMS has filed state

taxes from 2015 through 2019 showing income as follows: $27,838

in 2015, $31,969 in 2016, $34,049 in 2017, and $68,481 in 2018.
Thus it does not appear that SALTER and SIMS have legitimate,

declared income that would permit them to save the $150,000 in

cash found in BOX 49.


   C. SIMS’ SUSPICIOUS FINANCIAL ACTIVITY

      21.   On May 18, 2021, I reviewed banking and financial

records related to SIMS. From my review, I learned the

following:

                                   - 9 -
Case 2:21-mj-02632-DUTY Document 1 Filed 05/28/21 Page 12 of 34 Page ID #:12




               a. SIMS was part of what appears to be a money

laundering scheme between May 19, 2015, and July 5, 2015, when

funds were added to her Paypal account balance using multiple

Paypal “My Cash” cards, and then immediately withdrawn to

another prepaid credit card or to a bank.         Paypal my cash cards

are a secure way to add cash to a Paypal account and can be

purchased at numerous retail outlets.        Based on my training and

experience, I know that fraudsters often use stolen debit and
credit cards to buy prepaid cards, such as Paypal My Cash cards,

and then transfer the funds from those prepaid cards to other

accounts to make it hard to trace the illicit funds to their

ultimate destination.


   D. TECHNICAL BACKGROUND REGARDING CELL-SITE SIMULATORS


      22.   Based on my training and experience and my

conversations with other agents and investigators, I understand

the following regarding cell-site simulators:

      23.   Cell-site simulators, commonly referred to as a

“Stingray,” function by transmitting as a cell tower.           In

response to the signals emitted by the simulator, cellular

devices in the proximity of the device identify the simulator as

the most attractive cell tower in the area and thus transmit

signals to the simulator that identify the device in the same

way that they would with a networked tower.

      24.   A cell-site simulator receives and uses an industry

                                  - 10 -
Case 2:21-mj-02632-DUTY Document 1 Filed 05/28/21 Page 13 of 34 Page ID #:13



standard unique identifying number (e.g., Electronic Serial

Number (ESN), Mobile Equipment Identifier (MEID), International

Mobile Subscriber Identity (IMSI), International Mobile

Equipment Identity (IMEI), Mobile Station Identity (MSID),

Mobile Directory Number (MDN) or the Universal Fleet Member

Identity (UFMI)) that is assigned by a device manufacturer or

cellular network provider.      When used to locate a known cellular

device, a cell-site simulator initially receives the unique

identifying number from multiple devices in the vicinity of the

simulator.    Once the cell-site simulator identifies the specific

cellular device for which it is looking, it will obtain the

signaling information relating only to that particular phone.

      25.   By transmitting as a cell tower, cell-site simulators

acquire the unique identifying information from cellular

devices.    This identifying information is limited, however.

Cell-site simulators provide only the relative signal strength

and general direction of a subject cellular telephone; they do

not function as a GPS locator, as they do not obtain or download

any location information from the device or its applications.

Moreover, cell-site simulators do not collect the contents of

any communication.     This includes any data contained on the

phone itself:    the simulator does not remotely capture emails,

texts, contact lists, images, or any other data from the phone.

In addition, cell-site simulators do not provide subscriber

                                  - 11 -
Case 2:21-mj-02632-DUTY Document 1 Filed 05/28/21 Page 14 of 34 Page ID #:14



account information (for example, an account holder’s name,

address, or telephone number).

   E. INTENDED USE OF THE CELL-SITE SIMULATOR AND DELETION OF

      NON-TARGET DATA


      26.   Investigators intend to use the cell-site simulator to

send signals to the SUBJECT TELEPHONE that will cause the

SUBJECT TELEPHONE, and non-target cellular phones on the same

provider network in close physical proximity, to emit unique

identifying information, which the cell-site simulator will

collect.    Investigators will then use the information collected

by the cell-site simulator to determine the physical location of

the SUBJECT TELEPHONE. Investigators plan to use the cell-site

simulator to determine unique identifiers at multiple locations

and/or multiple times at the same location.

      27.   Although the cell-site simulator will collect the

unique identifiers not only of the SUBJECT TELEPHONE, but also

identifiers belonging to nearby non-target cellular telephones,

these latter identifiers will not be used by law enforcement for

investigative purposes, just as the extraneous incoming and

outgoing telephone numbers necessarily recorded by conventional

pen registers and trap-and-trace devices are not used for

affirmative investigative purposes.        Absent further order of the

court, law enforcement will make no investigative use of


                                  - 12 -
Case 2:21-mj-02632-DUTY Document 1 Filed 05/28/21 Page 15 of 34 Page ID #:15



information concerning non-targeted cellular devices other than

distinguishing the SUBJECT TELEPHONE from all other devices.

Once law enforcement has located the SUBJECT TELEPHONE, it will

delete all information not associated with the SUBJECT

TELEPHONE.

      28.   The cell-site simulator may interrupt cellular service

of cellular devices within its immediate vicinity.          Any service

disruption will be brief and temporary, and all operations will

attempt to limit the interference with cellular devices.

      GROUNDS FOR SEALING AND DELAYING NOTICE

      29.   Based on my training and experience and my

investigation of this matter, I believe that reasonable cause

exists to seal this application and warrant, as well as the

return to the warrant.      I also believe that reasonable cause

exists to delay the service of the warrant as normally required

for a period of 30 days beyond the end of the disclosure period

pursuant to 18 U.S.C. § 3103a(b) and, pursuant to 18 U.S.C.

§ 2705(b), to enter an order commanding the Carrier not to

notify any person, including the subscriber of the SUBJECT

TELEPHONE, of the existence of the warrant until further order

of the Court, until written notice is provided by the United

States Attorney’s Office that nondisclosure is no longer

required, or until one year from the date the Carrier complies

with the warrant or such later date as may be set by the Court

                                  - 13 -
Case 2:21-mj-02632-DUTY Document 1 Filed 05/28/21 Page 16 of 34 Page ID #:16



upon application for an extension by the United States.           There

is reason to believe that such notification will result in

(1) flight from prosecution; (2) destruction of evidence, or

(2) otherwise seriously jeopardizing the investigation.

      30.   Furthermore, there is good cause for the warrant to be

issued such that the information may be provided to law

enforcement at any time of the day or night because in my

training and experience, and knowledge of this investigation,

the TARGET SUBJECTS do not confine their activities to daylight

hours, and it is often even more difficult to conduct

surveillance at night.

      CONCLUSION

      31.   For all of the above reasons, there is probable cause

to believe that prospective cell-site information, GPS

information, as well as information from a cell-site simulator,

likely to be received concerning the approximate location of the

SUBJECT TELEPHONE, currently within, or being monitored or

investigated within, the Central District of California, will

constitute or yield evidence of the location of TARGET SUBJECTS

and aid in the investigation of the TARGET SUBJECTS.


      32.   Also for the reasons stated above, there is also

probable cause to believe that evidence and proceeds of the

Target Offenses, as described more particularly in Attachment B,

are in BOX 49.

                                  - 14 -
Case 2:21-mj-02632-DUTY Document 1 Filed 05/28/21 Page 17 of 34 Page ID #:17




Attested to by the applicant in accordance
with the requirements of Fed. R. Crim. P. 4.1
by telephone on this ____ day of May, 2021.




UNITED STATES MAGISTRATE JUDGE




                                  - 15 -
                                                                                          FILED
     Case 2:21-mj-02632-DUTY Document 1 Filed 05/28/21 Page 18 of 34 CLERK,
                                                                       Page         ID #:18
                                                                            U.S. DISTRICT COURT



                                                                                  03/09/2021
                                                                              CENTRAL DISTRICT OF CALIFORNIA
                                                                                       DM
                                                                                BY: ___________________ DEPUTY

1

2

3

4

5

6

7

8                                UNITED STATES DISTRICT COURT

9                         FOR THE CENTRAL DISTRICT OF CALIFORNIA
10                                   January 2020 Grand Jury

11   UNITED STATES OF AMERICA,                       CR 2:21-cr-00106-MCS

12                Plaintiff,                         I N D I C T M E N T

13                       v.                          [18 U.S.C. § 1956(h): Conspiracy
                                                     to Launder Money; 21 U.S.C. § 846:
14   U.S. PRIVATE VAULTS, INC.,                      Conspiracy to Distribute
       California Corporate                          Controlled Substances; 18 U.S.C.
15     Number C3405297,                              371: Conspiracy to Structure
                                                     Transactions; 18 U.S.C.
16                Defendant.                         § 982(a)(1), 21 U.S.C. §§ 853 and
                                                     881(a)(6), 28 U.S.C. § 2461(c) and
17                                                   31 U.S.C. § 5317(c): Criminal
                                                     Forfeiture]
18
19          The Grand Jury charges:
20                                            COUNT ONE
21                                    [18 U.S.C. § 1956(h)]
22   A.     INTRODUCTORY ALLEGATIONS
23          1.     At times relevant to this Indictment:
24                 a.    Defendant U.S. PRIVATE VAULTS, INC. (“USPV”), a Nevada
25   Corporation registered with the California Secretary of State, was in
26   the business of renting safety deposit boxes to individuals who
27   wished to do so anonymously.
28                 b.    Co-conspirator USPV Officer was an officer of USPV and
     Case 2:21-mj-02632-DUTY Document 1 Filed 05/28/21 Page 19 of 34 Page ID #:19



1    one of its owners.     USPV Officer dealt in marijuana, in violation of

2    the laws of California, as well as cocaine.

3               c.     Co-conspirator USPV Manager was the manager of USPV.

4    USPV Manager helped USPV Officer arrange drug deals within USPV, and

5    helped USPV customers avoid detection by law enforcement, including

6    by advising them to structure their cash purchases to avoid reporting

7    requirements.

8               d.     Co-conspirator Gold Business was a dealer in precious

9    metals and jewelry, and shared the same space as USPV, as well as
10   some employees.    Gold Business helped USPV customers convert their
11   cash into gold, and structured their cash transactions to avoid
12   federal reporting requirements.
13              e.     Co-conspirator USPV Representative One was a
14   representative of USPV, and an owner of co-conspirator Gold Business.
15   USPV Representative One instructed USPV customers how to structure
16   transactions to avoid federal reporting requirements.
17              f.     Co-conspirator USPV Representative Two was a
18   representative of USPV, and an owner of co-conspirator Gold Business.
19   USPV Representative Two instructed USPV customers how to structure

20   transactions to avoid federal reporting requirements.

21   B.    THE OBJECTS OF THE CONSPIRACY

22         2.   Beginning in or before 2019, and continuing through the

23   date of this Indictment, in Los Angeles County, within the Central

24   District of California, and elsewhere, defendant USPV conspired with

25   others known and unknown to the Grand Jury to launder money, in

26   violation of Title 18, United States Code, Section 1956, namely:

27              a.     to knowingly conduct and attempt to conduct financial

28   transactions involving the proceeds of a specified unlawful activity,

                                          2
     Case 2:21-mj-02632-DUTY Document 1 Filed 05/28/21 Page 20 of 34 Page ID #:20



1    that is, the distribution of controlled substances, with the intent

2    to promote the carrying on of that specified unlawful activity, in

3    violation of Title 18, United States Code, Section 1956(a)(1)(A)(i);

4               b.    to knowingly conduct and attempt to conduct financial

5    transactions involving the proceeds of specified unlawful activity,

6    that is, the distribution of controlled substances, knowing that the

7    transactions were designed in whole or in part to conceal and

8    disguise the nature, location, source, ownership, and control of the

9    proceeds of specified unlawful activity, in violation of Title 18,
10   United States Code, Section 1956(a)(1)(B)(i); and
11              c.    to knowingly conduct and attempt to conduct financial
12   transactions involving the proceeds of specified unlawful activity,
13   that is, the distribution of controlled substances, knowing that the
14   transactions were designed in whole or in part to avoid a transaction
15   reporting requirement under Federal law, in violation of Title 18,
16   United States Code, Section 1956(a)(1)(B)(ii).
17   C.    MANNER AND MEANS OF THE CONSPIRACY

18         3.   The objects of the conspiracy were carried out and were to
19   be carried out, in substance, as follows:

20              a.    Defendant USPV would adopt business practices that

21   attracted customers in possession of proceeds from criminal offenses,

22   including drug trafficking, and not law-abiding persons.           Such

23   practices included: (1) touting the anonymity of the safety deposit

24   rentals that defendant USPV would provide, including by advertising

25   “we don’t even want to know your name”; (2) boasting that, unlike

26   banks, its anonymous safety deposit box rentals did not require

27   customer information that “can be easily accessed by government

28   agencies (such as the IRS)”; (3) making arrangements for the payment

                                          3
     Case 2:21-mj-02632-DUTY Document 1 Filed 05/28/21 Page 21 of 34 Page ID #:21



1    of the rental fees in cash and other ways that would be untraceable;

2    (4) issuing safety deposit box keys that were unmarked and unnumbered

3    so that law enforcement could not determine that the keys unlocked

4    safety deposit boxes at USPV; and (5) charging safety deposit box

5    rental rates several times higher than those at banks.

6               b.    USPV Officer would capitalize defendant USPV with the

7    proceeds of his illegal drug trafficking.

8               c.    USPV Officer would invite other drug traffickers who

9    knew and trusted him because of his illegal drug trafficking to store
10   the proceeds of their drug trafficking at defendant USPV.
11              d.    Employees of defendant USPV would conduct counter
12   surveillance of the neighborhood and warn customers when they
13   observed law enforcement.
14              e.    Agents of defendant USPV would instruct customers to
15   structure transactions to avoid currency transaction reports
16   including by purchasing gold and other precious metals through Gold
17   Business, which would structure transactions and not file required
18   currency reports.
19              f.    If agents of defendant USPV learned that law

20   enforcement was interested in searching or seizing the contents of a

21   particular customer’s safety deposit box, they would attempt to warn

22   the customer, delay law enforcement, or even remove all but a nominal

23   amount of cash from the box for the customer, to prevent law

24   enforcement from discovering and seizing the bulk of the cash.

25              g.    Defendant USPV would deposit the cash proceeds it

26   received from its customers for safety deposit box rentals, which

27   included proceeds from the distribution of controlled substances,

28   into its bank account, and then use those proceeds to maintain USPV’s

                                          4
     Case 2:21-mj-02632-DUTY Document 1 Filed 05/28/21 Page 22 of 34 Page ID #:22



1    anonymous storage facilities for its criminal customers.

2               h.    USPV Officer and USPV Manager would negotiate drug

3    deals illegal under California law within the secured space of USPV,

4    and USPV Officer would store the cash proceeds from drug deals within

5    a safety deposit box at USPV.

6               i.    USPV Manager would accept cash purportedly from

7    illegal drug sales, and structure transfers of it to Gold Business in

8    amounts not greater than $10,000 at a time in exchange for wire

9    transfers that purported to be for the sale of precious metals.
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                          5
     Case 2:21-mj-02632-DUTY Document 1 Filed 05/28/21 Page 23 of 34 Page ID #:23



1                                       COUNT TWO

2                                  [21 U.S.C. § 846]

3            4.   The Grand Jury realleges paragraph 1 of this Indictment

4    here.

5    A.    OBJECTS OF THE CONSPIRACY

6          5.     Beginning in or before 2019, and continuing through the

7    date of this Indictment, in Los Angeles County, within the Central

8    District of California, and elsewhere, defendant U.S. PRIVATE VAULTS,

9    INC. conspired with others known and unknown to the Grand Jury to
10   distribute controlled substances, including marijuana, a Schedule I
11   controlled substance, and cocaine, a Schedule II narcotic drug
12   controlled substance, in violation of Title 21, United States Code,
13   Sections 841(a)(1), (b)(1)(C), and (b)(1)(D).
14   B.    MANNER AND MEANS OF THE CONSPIRACY

15         6.     The objects of the conspiracy were carried out, and to be

16   carried out, as described in paragraph 3 of this Indictment, which

17   the Grand Jury realleges here.

18   C.    OVERT ACTS
19         7.     In furtherance of the conspiracy and to accomplish the

20   objects of the conspiracy, on or about the following dates, defendant

21   USPV, acting through its officers and managers, committed various

22   overt acts within the Central District of California, including but

23   not limited to the following:

24         Overt Act No. 1:    On June 28, 2019, USPV Manager distributed

25   within USPV’s business location six different butane hash oil vape

26   cartridges containing THC to someone he believed to be a drug

27   trafficker, but who was, in fact, a confidential informant working

28   with law enforcement (“Confidential Informant 3”), as samples of what

                                          6
     Case 2:21-mj-02632-DUTY Document 1 Filed 05/28/21 Page 24 of 34 Page ID #:24



1    defendant USPV could provide in bulk.

2          Overt Act No. 2:    On July 26, 2019, USPV Officer met

3    Confidential Informant 3 within USPV to sell him 1,000 vape

4    cartridges containing THC.      USPV Officer delivered the cartridges in

5    the parking lot of USPV, and received in exchange $8,000 in cash

6    within USPV’s business location.

7          Overt Act No. 3:    On or about December 11, 2019, during

8    discussions for the sale of cocaine, USPV Officer instructed the

9    buyer, Confidential Informant 3, to use a wireless communication
10   application called “Signal,” which is encrypted to communicate with
11   him regarding the transaction.
12         Overt Act No. 4:    On or about December 16, 2019, USPV Officer

13   instructed Confidential Informant 3 to come to USPV to complete the

14   exchange.

15         Overt Act No. 5:    On or about December 16, 2019, USPV Manager

16   called Confidential Informant 3 and explained that co-conspirator

17   USPV Officer was not being careful enough, and could bring unwanted

18   law enforcement attention to defendant USPV by conducting this drug
19   deal onsite.

20         Overt Act No. 6:    On or about December 18, 2019, USPV Officer

21   sold an ounce of cocaine to Confidential Informant 3 through

22   intermediaries.

23

24

25

26

27

28

                                          7
     Case 2:21-mj-02632-DUTY Document 1 Filed 05/28/21 Page 25 of 34 Page ID #:25



1                                      COUNT THREE

2                                  [18 U.S.C. § 371]

3          8.      The Grand Jury realleges paragraph 1 of this Indictment

4    here.

5    A.      OBJECTS OF THE CONSPIRACY

6            9.    Beginning in or before 2019, and continuing through the

7    date of this Indictment, in Los Angeles County, within the Central

8    District of California, and elsewhere, defendant U.S. PRIVATE VAULTS,

9    INC. conspired with others known and unknown to the Grand Jury to
10   knowingly and for the purpose of evading the reporting requirements
11   of Section 5331 of Title 31, United States Code, and the regulations
12   promulgated thereunder: (1) cause and attempt to cause a nonfinancial
13   trade or business to fail to file a report required under Section
14   5331 of Title 31, and any regulation prescribed under any such
15   Section, in violation of Title 31, United States Code, Section
16   5324(b)(1); and (2) structure, assist in structuring, and attempt to
17   structure and assist in structuring, transactions with one or more
18   nonfinancial trades or businesses, in violation of Title 31, United
19   States Code, Section 5324(b)(3).

20   B.      MANNER AND MEANS OF THE CONSPIRACY

21           10.   The objects of the conspiracy were carried out, and to be

22   carried out, as described in paragraph 3 of this Indictment, which

23   the Grand Jury realleges here.

24   C.      OVERT ACTS

25           11.   In furtherance of the conspiracy and to accomplish the

26   objects of the conspiracy, on or about the following dates, defendant

27   USPV, acting through its officers and managers, committed various

28   overt acts within the Central District of California, including but

                                          8
     Case 2:21-mj-02632-DUTY Document 1 Filed 05/28/21 Page 26 of 34 Page ID #:26



1    not limited to the following:

2          Overt Act No. 1:    On December 4, 2019, Gold Business sold

3    jewelry for $11,900 in cash to a customer of USPV who was also a

4    confidential informant working with law enforcement (“Confidential

5    Informant 1”), and did not file the required IRS Form 8300.

6          Overt Act No. 2:    On January 13, 2020, USPV Representative One

7    told a customer of USPV who was also a confidential informant working

8    with law enforcement (“Confidential Informant 4”), and who expressed

9    an interest in buying $20,000 worth of precious metals in cash, to
10   purchase only $10,000 at a time to avoid paperwork.
11         Overt Act No. 3:    On January 28, 2020, USPV Representative Two

12   told a DEA agent who was posing as a USPV customer and said he wanted

13   to purchase $18,000 in gold, “I recommend you stay under $10,000 in

14   cash and then you could just do some one day, and a few days later

15   you could do the other,” and explained, “If you buy less than $10,000

16   then there's no form.”

17         Overt Act No. 4:    On January 29, 2020, USPV Manager instructed

18   Confidential Informant 3, who wanted to buy gold to pay a “skante”
19   debt “down south,” meaning a debt in Mexico for methamphetamine, to

20   keep his purchases under $10,000 each:        “That way you don't have to

21   give no social security, no ID. All that shit goes to the IRS.”            USPV

22   Manager introduced Confidential Informant 3 to co-conspirator USPV

23   Representative One to purchase the gold.

24         Overt Act No. 5:    On January 29, 2020, USPV Representative One

25   explained to Confidential Informant 3 and his friend, who was

26   actually an undercover police officer (“Undercover Officer”), that it

27   was better to space out his cash purchases and keep each one under

28

                                          9
     Case 2:21-mj-02632-DUTY Document 1 Filed 05/28/21 Page 27 of 34 Page ID #:27



1    $10,000:   “Don't come in every day. . . . what they look for is a

2    pattern of someone who with intention is trying to get around . . .”

3          Overt Act No. 6:    On January 29, 2020, when Undercover Officer

4    explained that he needed more than $10,000 worth of gold quickly,

5    USPV Manager suggested that he split the purchase between himself and

6    Confidential Informant 3, so that each purchase would be under

7    $10,000 individually.     USPV Representative One agreed to the ruse “as

8    long as you hand me the money” separately and fill out receipts for

9    two separate transactions.      USPV Representative One also agreed that
10   Undercover Officer could pick up the total gold purchase alone the
11   following day.
12         Overt Act No. 7:    On January 29, 2020, USPV Representative One

13   accepted first $9,900 in cash from Undercover Officer and then

14   another $5,000 which Undercover Officer handed to Confidential

15   Informant 3, who then handed it to USPV Representative One.

16         Overt Act No. 8:    On January 30, 2020, USPV Representative One

17   delivered nine ounces of gold bullion to Undercover Officer.

18         Overt Act No. 9:    On November 17, 2020, USPV Manager accepted
19   $25,000 in cash from Confidential Informant 3, who said it was from

20   the sale of “skante” (methamphetamine), and structured the transfer

21   of it to Gold Business in exchange for wire transfers of $10,000 and

22   $12,000, purportedly from the sale of gold, to launder the cash.

23

24

25

26

27

28

                                         10
     Case 2:21-mj-02632-DUTY Document 1 Filed 05/28/21 Page 28 of 34 Page ID #:28



1                              FORFEITURE ALLEGATION ONE

2                               [18 U.S.C. § 982(a)(1)]

3               Pursuant to Rule 32.2 of the Federal Rules of Criminal

4    Procedure, notice is hereby given to defendant U.S. PRIVATE VAULTS,

5    INC. that the United States will seek forfeiture as part of any

6    sentence in accordance with Title 18, United States Code, Section

7    982(a)(1), in the event of defendant USPV’s conviction under Count

8    One of this Indictment.

9               Defendant USPV shall forfeit to the United States the
10   following property:
11              a.   All right, title, and interest in any and all property,

12   real or personal, involved in or traceable to any transaction set

13   forth in Count One of this Indictment, including, without limitation

14   the property set forth in paragraph 3 below; and

15              b.   A sum of money equal to the total value of the property

16   described in subparagraph a above.

17              The Grand Jury finds probable cause to believe that the

18   following property, located at U.S. PRIVATE VAULTS, INC., 9182 WEST
19   OLYMPIC BLVD., BEVERLY HILLS, CA 90212, is subject to forfeiture on

20   the grounds set forth in paragraph 2 above:

21              a.    The business computers;

22              b.    The money counters;

23              c.    The nests of safety deposit boxes and keys;

24              d.    The digital and video surveillance and security

25   equipment; and

26              e.    The biometric scanners.

27               Pursuant to Title 21, United States Code, Section 853(p),

28   as incorporated by Title 18, United States Code, Section 982(b),

                                         11
     Case 2:21-mj-02632-DUTY Document 1 Filed 05/28/21 Page 29 of 34 Page ID #:29



1    defendant USPV shall forfeit substitute property, up to the value of

2    the property described in paragraph 2 above if, as the result of any

3    act or omission of defendant USPV, the property described in

4    paragraph 2 above or any portion thereof (a) cannot be located upon

5    the exercise of due diligence; (b) has been transferred, sold to, or

6    deposited with a third party; (c) has been placed beyond the

7    jurisdiction of the court; (d) has been substantially diminished in

8    value; or (e) has been commingled with other property that cannot be

9    divided without difficulty.
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                         12
     Case 2:21-mj-02632-DUTY Document 1 Filed 05/28/21 Page 30 of 34 Page ID #:30



1                             FORFEITURE ALLEGATION TWO

2                    [21 U.S.C. § 881(a)(6), 28 U.S.C. § 2461(c)

3                                and 21 U.S.C. § 853]

4          1.   Pursuant to Rule 32.2, Fed. R. Crim. P., notice is hereby

5    given to defendant U.S. PRIVATE VAULTS, INC. that the United States

6    will seek forfeiture as part of any sentence in accordance with Title

7    21, United States Code, Section 881(a)(6), Title 28, United States

8    Code, Section 2461(c), and Title 21, United States Code, Section 853,

9    in the event of defendant USPV’s conviction under Count Two of this
10   Indictment.
11         2.   Defendant USPV shall forfeit to the United States the
12   following property:
13              a.   All right, title, and interest in any and all property,
14   real or personal:
15                     i.    constituting, or derived from, any proceeds
16   obtained, directly or indirectly, as a result of the offense set
17   forth in Count Two of this Indictment, including, without limitation,
18   the property set forth in paragraph 3 below; or
19                     ii.   used, or intended to be used, in any manner or

20   part, to commit, or to facilitate the commission of the offense set

21   forth in Count Two of this Indictment, including, without limitation,

22   the property set forth in paragraph 3 below; and

23              b.   A sum of money equal to the total value of the property

24   described in subparagraph a above.

25   ///

26

27

28

                                         13
     Case 2:21-mj-02632-DUTY Document 1 Filed 05/28/21 Page 31 of 34 Page ID #:31



1          3.   The Grand Jury finds probable cause to believe that the

2    following property, located at U.S. PRIVATE VAULTS, INC., 9182 WEST

3    OLYMPIC BLVD., BEVERLY HILLS, CA 90212, is subject to forfeiture on

4    one or more of the grounds set forth in paragraph 2 above:

5               a.    The business computers;

6               b.    The money counters;

7               c.    The nests of safety deposit boxes and keys;

8               d.    The digital and video surveillance and security

9    equipment; and
10              e.    The biometric scanners.
11         4.   Pursuant to Title 21, United States Code, Section 853(p),
12   as incorporated by Title 28, United States Code, Section 2461(c),
13   defendant USPV shall forfeit substitute property, up to the value of
14   the property described in paragraph 2 above if, as the result of any
15   act or omission of defendant USPV, the property described in
16   paragraph 2 above or any portion thereof (a) cannot be located upon
17   the exercise of due diligence; (b) has been transferred, sold to, or
18   deposited with a third party; (c) has been placed beyond the
19   jurisdiction of the court; (d) has been substantially diminished in

20   value; or (e) has been commingled with other property that cannot be

21   divided without difficulty.

22

23

24

25

26

27

28

                                         14
     Case 2:21-mj-02632-DUTY Document 1 Filed 05/28/21 Page 32 of 34 Page ID #:32



1                              FORFEITURE ALLEGATION THREE

2                     [31 U.S.C. § 5317(c) and 28 U.S.C. § 2461(c)]

3          1.   Pursuant to Rule 32.2, Fed. R. Crim. P., notice is hereby

4    given to defendant U.S. PRIVATE VAULTS, INC. that the United States

5    will seek forfeiture as part of any sentence in accordance with Title

6    31, United States Code, Section 5317(c), and Title 28, United States

7    Code, Section 2461(c), in the event of defendant USPV’s conviction

8    under Count Three of this Indictment.

9          2.   Defendant USPV shall forfeit to the United States the
10   following property:
11              a.    All right, title, and interest in any and all property,
12   real or personal, involved in or traceable to the offense set forth
13   in Count Three of this Indictment, including, without limitation, the
14   property set forth in paragraph 3 below; and
15              b.    A sum of money equal to the total value of the property
16   described in subparagraph a above.
17         3.    The Grand Jury finds probable cause to believe that the
18   following property, located at U.S. PRIVATE VAULTS, INC., 9182 WEST
19   OLYMPIC BLVD., BEVERLY HILLS, CA 90212, is subject to forfeiture on

20   the grounds set forth in paragraph 2 above:

21               a.     The business computers;

22               b.     The money counters;

23               c.     The nests of safety deposit boxes and keys;

24               d.     The digital and video surveillance and security

25   equipment; and

26               e.     The biometric scanners

27         4.    Pursuant to Title 21, United States Code, Section 853(p),

28   as incorporated by Title 31, United States Code, Section

                                         15
     Case 2:21-mj-02632-DUTY Document 1 Filed 05/28/21 Page 33 of 34 Page ID #:33



1    5317(c)(1)(B), and Title 28, United States Code, Section 2461(c),

2    defendant USPV shall forfeit substitute property, up to the value of

3    the property described in paragraph 2 above if, as the result of any

4    act or omission of defendant USPV, the property described in

5    paragraph 2 above or any portion thereof (a) cannot be located upon

6    the exercise of due diligence; (b) has been transferred, sold to, or

7    deposited with a third party; (c) has been placed beyond the

8    jurisdiction of the court; (d) has been substantially diminished in

9    value; or (e) has been commingled with other property that cannot be
10   divided without difficulty.
11                                        A TRUE BILL

12                                                   /S/
13                                        Foreperson

14    TRACY L. WILKISON
      Acting United States Attorney
15

16

17    BRANDON D. FOX
      Assistant United States Attorney
18    Chief, Criminal Division

19    RANEE A. KATZENSTEIN
      Assistant United States Attorney
20    Chief, Major Frauds Section

21    ANDREW BROWN
      Assistant United States Attorney
22    Major Frauds Section

23

24

25

26

27

28

                                         16
Case 2:21-mj-02632-DUTY Document 1 Filed 05/28/21 Page 34 of 34 Page ID #:34



                                                 AFFIDAVIT

                               HANDLER ANGEL BRAN AND Kg "CYRA"

I, Officer Angel Bran, attended the Adlerhorst Police Dog Handler Course in June 2019 with
Police Service Dog (PSD) Cyra. I received 240 hours of instruction in basic police dog handling
skills. PSD Cyra and I were certified as a patrol team in August 2019. In August 2020, PSD Cyra
and I attended the Adlerhorst Police Dog School Drug Detection Class. During this course, PSD
Cyra and I receive 240 hours of instruction in the detection of the odor of illegal drugs. In
September 2020, PSDCyra and I passed a certification test in the detection of the odor of illegal
drugs. During this course, I personally observed PSD Cyra alert to the presence of the odor of
an illegal drug. I am familiar and knowledgeable in the behavior's PSD Cyra engages in when
she detects the odor of illegal drugs.

I have been a Peace Officer since 2013 and have been present at hundreds of drug
investigations since the start of my career. I have received formal training from the San
Bernardino County Sheriff's Department, Chino Police Department and the California Narcotic
Officers' Association on drug recognition and symptomology.

I do continual training with PSDCyra through Adlerhorst International and out in the field
during patrol or training sites hosted by different police departments. The training includes
various hiding locations including, but not limited to: vehicles, buildings, bags, parcels and open
areas. This training also includes proofing PSD Cyra on novel odors such as: plastic, boxes, latex,
tape, metal, money (circulated and un-circulated) and food. I also proof PSDCyra off my
human odor. This training is on-going and continual.

On   ).·11-'Utl.l   @ I s~t     , ¥o:)IAt   ~Sht,1o{L   \(~~~-z,k   asked that I and my drug detection
PSDCyra to assist in a drug investigation.       PSDCyra alerted to the presence of the odor of illegal
drugs emitting from the following:



Box Number:              f-·
                    -_,~ ..•                                  _



                                                                           Kg Officer Angel Bran #3655
                                                                              Chino Police Department
